         Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 1 of 62



     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
     Joel D. Smith (State Bar No. 244902)
 2   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 3   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 4   E-mail: ltfisher@bursor.com
             jsmith@bursor.com
 5
     BURSOR & FISHER, P.A.
 6   Sarah N. Westcot (State Bar No. 264916)
     701 Brickell Ave., Suite 1420
 7   Miami, FL 33131
     Telephone: (305) 330-5512
 8   Facsimile: (305) 676-9006
     E-Mail: swestcot@bursor.com
 9

10   Attorneys for Plaintiff

11
                                UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13

14   LILAS ABUELHAWA, KELLY WYNNE, and               Case No. 5:20-cv-04045-LHK
     LEONARDO KIM, individually and on behalf
15   of all others similarly situated,
16                                                   REQUEST FOR JUDICIAL NOTICE IN
                                       Plaintiffs,   SUPPORT OF PLAINTIFFS’
17          v.                                       OPPOSITION TO DEFENDANT’S
                                                     MOTION TO DISMISS FIRST
18   SANTA CLARA UNIVERSITY,                         AMENDED CLASS ACTION
                                                     COMLAINT
19
                                       Defendant.
20

21

22

23

24

25

26

27

28

     RJN; CASE NO. 5:20-CV-04045-LHK
        Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 2 of 62




 1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE that Plaintiffs respectfully request that the Court take judicial
 3   notice of the documents and matters set forth below (together with their contents) pursuant to
 4   Federal Rule of Evidence 201. Rule 201 permits courts to take judicial notice of facts that “can be
 5   accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”
 6   FED.R.CIV.PROC. 201(b)(2). Under Rule 201, a court may take judicial notice of court records.
 7   Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (“a court may take judicial notice of
 8   ‘matters of public record’“);Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1051 n. 3 (9th
 9   Cir. 2005) (taking judicial notice of a docket of another court). Accordingly, Plaintiffs respectfully
10   ask that the Court take judicial notice of the following documents, which are attached as Exhibits
11   1-3 of this Request for Judicial Notice (“RJN”)
12              1. Exhibit 1: Verlanga v. Univ. of San Francisco, S.F. Superior Ct. Case No. CGC-20-
13                  584829, Nov. 12, 2020 Order on Demurrer.
14              2. Exhibit 2: Garland v. Western Michigan Univ., State of Michigan Court of Claims,
15                  Case No. 20-000063-MK, Sept. 15, 2020 Order on Motion for Summary
16                  Disposition.
17              3. Exhibit 3: Milanov v. Univ. of Michigan, State of Michigan Court of Claims, Case
18                  No. 20-000056-MK, July 27, 2020 Order on Motion for Summary Disposition.
19              4. Exhibit 4: Chong v. Northeastern Univ., D. Ma. Case No. 1:20-cv-10844, Dec. 14,
20                  2020 Order on Motion to Dismiss.
21
     Dated: December 14, 2020              BURSOR & FISHER, P.A.
22
                                           By:     /s/ Joel D. Smith
23                                                     Joel D. Smith
24                                          L. Timothy Fisher (State Bar No. 191626)
                                            Joel D. Smith (State Bar No. 244902)
25                                          1990 North California Blvd., Suite 940
                                            Walnut Creek, CA 94596
26                                          Telephone: (925) 300-4455
                                            Facsimile: (925) 407-2700
27                                          E-mail: ltfisher@bursor.com
                                                    jsmith@bursor.com
28


     RJN; CASE NO. 5:20-CV-04045-LHK                                                            1
        Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 3 of 62




 1
                                       BURSOR & FISHER, P.A.
 2                                     Sarah N. Westcot (State Bar No. 264916)
                                       701 Brickell Ave., Suite 1420
 3                                     Miami, FL 33131
                                       Telephone: (305) 330-5512
 4                                     Facsimile: (305) 676-9006
                                       E-Mail: swestcot@bursor.com
 5
                                       Attorneys for Plaintiffs
 6
 7
 8
 9
10
11
12
13
14

15
16
17
18
19
20
21
22

23
24
25
26
27
28


     RJN; CASE NO. 5:20-CV-04045-LHK         2
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 4 of 62




                                                        EXHIBIT 1
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 5 of 62
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 6 of 62
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 7 of 62
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 8 of 62
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 9 of 62
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 10 of 62
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 11 of 62
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 12 of 62
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 13 of 62
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 14 of 62
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 15 of 62
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 16 of 62
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 17 of 62
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 18 of 62




                                                        EXHIBIT 2
          Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 19 of 62




                                  STATE OF MICHIGAN

                                   COURT OF CLAIMS



 KAI GARLAND, and all others who are similarly
 situated                                                OPINION AND ORDER

                 Plaintiffs,

 v                                                       Case No. 20-000063-MK

 WESTERN MICHIGAN UNIVERSITY, and THE                    Hon. Cynthia Diane Stephens
 BOARD OF TRUSTEES OF WESTERN
 MICHIGAN UNIVERSITY,

                 Defendants.
 ------------                      I


         Pending before the Court in this putative class action is defendants' motion for summary

disposition filed pursuant to MCR 2.116(C)(8).        For the reasons that follow, the motion is

DENIED.


                                       I.     BACKGROUND

         Plaintiff is a student at defendant Western Michigan University (WMU). This case arises

out of plaintiffs demand for a refund of pre-paid tuition, room and board, and fees after plaintiff

left WMU's campus following the university's transition to online learning during the onset of the

COVID-19 pandemic in March 2020. The university offered distance learning for the remainder

of the Spring 2020 semester, starting in mid-March. It also urged students to move out of on-

campus housing. Plaintiff agrees in her complaint that she accepted, the university's offer of a

$1,000 refund for moving out of on-campus housing but asserts that amount was inadequate to




                                                -1-
        Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 20 of 62




compensate for both the accommodations and meal and educational services and fees for which

she paid but the value of which she did not receive.


       Plaintiff's complaint alleges that WMU retained the value of payments made by plaintiff

and other purported class members for tuition, room and board, and fees, while failing to provide

the services that were promised to students. Plaintiff purports to bring the action on behalf of three

classes of claimants: (1) the "tuition" class, i.e., those students who paid tuition and expected live,

in-person instruction; (2) the "room and board" class, i.e., those students who moved out of

university housing and who did not receive a refund for prepaid amounts; and (3) the "fee" class,

i.e., those students who paid fees for the Spring 2020 semester but who did not receive the expected

services associated with those fees.


       Count I of the complaint alleges breach of contract with respect to tuition paid by plaintiff.

According to plaintiff, she entered into a contractual agreement-which           agreement is in the

possession of WMU-with        WMU pursuant to which the university agreed to provide live, in-

person instruction in exchange for the payment of tuition. WMU purportedly breached this

agreement, however, by moving the second half of all Spring 2020 classes to online, distance

learning platforms and by refusing to refund tuition amounts prepaid by plaintiff and other class

members. Plaintiff alleges that she has been damaged because she was deprived of the value of

live, in-person instruction in a classroom setting.


       Count II alleges breach of contract with respect to room and board. Plaintiff alleges that

this count arises out of a contract that is in WMU' s possession. Pursuant to this agreement, she

prepaid an amount for room and board, and WMU was to provide on-campus housing and meals.




                                                 -2-
        Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 21 of 62




WMU allegedly breached this agreement, however, by not providing housing and meals for the

entire semester.


       Count III alleges breach of contract with respect to certain fees paid during the Spring 2020

semester. Once again, plaintiff alleges that the pertinent contracts are in WMU's possession. In

short, plaintiff alleges that WMU charged certain fees, but failed to provide the agreed-upon

services related to the various fees. Plaintiff alleges that she was damaged because she was

deprived of the value of the services the fees were intended to cover, and that WMU has refused

to provide a refund.


       Counts IV-VI, which are alleged in the alternative, assert claims of unjust enrichment with

respect to tuition, room and board, and fees. Plaintiff alleges that defendants retained prepaid

amounts for tuition, room and board, and fees to which they were not entitled, given that the

services intended to be covered by the funds were never provided. Plaintiff contends that equity

demands defendants return the portion of funds to which they were not entitled.


       This matter is before the Court on defendants' motion for summary disposition filed

pursuant to MCR 2.116(C)(8).       Defendants first argue that this Court should refrain from

entertaining plaintiffs claims and insist that the Court should not interfere with the autonomy of

the university to control and manage its affairs. Second, defendants argue that enrollment in the

university does not create contractual rights and obligations as a matter of law. Defendants assert

that they did not breach any agreements that might have existed. Finally, defendants argue that

plaintiffs unjust enrichment claims fail as a matter of law because plaintiff failed to allege that

WMU retained any monies for an improper purpose.




                                                -3-
        Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 22 of 62




                                          II.    ANALYSIS

       Defendants move this Court for summary disposition under MCR 2.116(C)(8). "A motion

under MCR 2.116(C)(8) tests the legal sufficiency of a claim based on the factual allegations in

the complaint." El-Khalil v Oakwood Healthcare, Inc, 504 Mich 152, 159; 934 NW2d 665 (2019)

(emphasis omitted).    "When considering such a motion, a trial court must accept all factual

allegations as true, deciding the motion on the pleadings alone." Id. at 160. Summary disposition

is appropriate under subrule (C)(8) only if the plaintiffs claim "is so clearly unenforceable that no

factual development could possibly justify recovery." Id.


                                  A. UNIVERSITY AUTONOMY

       The Court first turns to defendants' argument that it should refrain from interfering with

university autonomy and that it should decline to question the manner in which WMU conducts

its affairs. In support, defendants cite Const 1963, art 8, § 6, and Sprikv Regents of Univ of Mich,

43 Mich App 178; 204 NW2d 62 (1972), aff don other grounds 390 Mich 84; 210 NW2d 332

(1973). In Sprik, 43 Mich App at 182, the University of Michigan, pursuant to leases with certain

students, increased rent for students living in certain university-owned housing. The University

used the rent increase to make a payment to the Ann Arbor School District. Id. The plaintiffs in

that case objected to the money being paid to the school district. Id. at 183. After accepting the

plaintiffs' concession that their leases with the University of Michigan allowed the increase, the

Court of Appeals held that the University Regents had constitutional authority to control and

manage university affairs, including the expenditure of the funds at issue. Id. at 186.


       The Court does not agree with defendants' contention in the instant case that the holding

in Sprik precludes the relief requested by plaintiff. Nor does the Court agree that the holding in

Sprik precludes it from considering whether the refund issued to plaintiff for room and board

                                                 -4-
        Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 23 of 62




adequately compensated plaintiff for any damages to which she may or may not be entitled. As

the parties' briefing acknowledges, the pleadings and arguments in this case are strikingly similar

to those in other cases filed against other public universities in the Court of Claims. The Court

finds instructive and persuasive the reasoning employed in Milanov v Univ of Mich, opinion and

order of the Court of Claims, issued July 27, 2020 (Docket No. 20-000056-MK), p. 8:


       The case at bar is distinguishable from Sprik because plaintiffs are not challenging
       an expenditure made by defendants. Instead, they are arguing that defendants
       breached contractual agreements and/or unjustly retained a benefit by failing to
       provide plaintiffs the full benefit of their bargain. Defendants have failed to present
       a compelling argument as to why [the Michigan Constitution's] provisions about
       defendant regents' control over university expenditures would insulate them from
       claims sounding in contract or quasi-contract.

This case is not about WMU' s budget allocations , instead it concerns whether the university

promised something that it failed to deliver. Defendants' argument that this Court should abstain

from interfering in the type of allegations made by plaintiff in the complaint is unpersuasive.


                  B. CONTRACT CLAIMS REGARDING TUITION AND FEES

       Defendants next argue that plaintiff failed to state actionable contract claims. Defendants

first argue that Counts I and III, with respect to tuition and fees, fail to state a claim because this

state's jurisprudence rejects the notion that enrollment at a university creates an express or implied

contract between the university and a student.          In support of their position, defendants cite

unpublished (and non-binding) Court of Appeals decisions, as well as Cuddihy v Wayne State

Univ, 163 Mich App 153; 413 NW2d 692 (1987). In Cuddihy, the Court of Appeals held that the

payment of fees did not entitle a student to graduate, nor could there be an enforceable promise in

an academic advisor's statement that the plaintiff in that case could "graduate soon," regardless of

whether she maintained her grades and passed her examinations. Id. at 157-158.



                                                  -5-
        Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 24 of 62




       The Court agrees with plaintiff in the instant case that Cuddihy and the rest of defendants'

cases are unpersuasive, and it is unconvinced by defendants' assertions that no contracts can exist

between universities and their students. Unlike in Cuddihy, plaintiff in the instant matter is not

alleging the right to graduate or to continue in her studies. Rather, she alleges that she was

promised a certain form of instruction and the benefit of certain fees, but that WMU failed to

uphold its end of the bargain. Borrowing from the opinion and order in Milanov once again, the

Court agrees that "it is a bedrock principle of American contract law that parties are free to contract

as they see fit, and the courts are to enforce the agreement as written absent . . . a contract in

violation of law or public policy." Corwin v DaimlerChrysler Ins Co, 296 Mich App 242, 256;

819 NW2d 68 (2012) (citation and quotation marks omitted; cleaned up). See also Milanov,

opinion and order of the Court of Claims, pp. 8-9. Plaintiff alleges that there were express contracts

making the promises contained in the complaint, and that defendants breached those agreements.

Based on these allegations, she has properly alleged contract claims that can be enforced by the

Court, and at this stage of the litigation, summary disposition is not warranted on these claims.


                          C. ACADEMIC FREEDOM AND AUTONOMY

       Defendants next argue that any claims related to tuition refunds must fail for the reason

that plaintiff asks the Court to interfere with WMU' s academic autonomy. Citing Regents of Univ

of Mich v Ewing, 474 US 214; 106 S Ct 507; 88 L Ed 2d 523 (1985), defendants argue that the

First Amendment protects certain essential freedoms for universities, including the freedom to

determine how courses are to be taught. According to defendants, any dispute regarding the

decision to move classes online in the Spring 2020 semester is non-justiciable, because the Court

cannot challenge WMU' s academic decisions.




                                                  -6-
           Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 25 of 62




       The Court disagrees that plaintiffs complaint asks the Court to interfere with WMU' s

academic autonomy, or that the First Amendment concerns cited in Ewing are implicated here. In

Ewing, the plaintiff was dismissed from the University of Michigan after failing a written

examination. Ewing, 474 US at 215. The issue in that case was whether the University of

Michigan deprived the plaintiff of due process of law because it departed from past practice when

it denied him the opportunity to retake the exam. Id. The Supreme Court of the United States

cautioned that it had a responsibility to safeguard the academic freedom-which      it remarked was

a "special concern of the First Amendment"-of       universities and educational institutions. Id. at

226 (citation and quotation marks omitted). And, the Court held that it was not suited "to evaluate

the substance of the multitude of academic decisions that are made daily by faculty members of

public educational institutions .... " Id. Here, in contrast to Ewing, however, plaintiff is not

asking the Court to interfere with or evaluate the substance of an educational decision. Instead,

she is alleging that she was promised one form of instruction, and that she had an express

contractual 1 agreement for the same, but that WMU switched the method of instruction without

providing a refund. As did the Court in Milanov, the Court concludes that Ewing is inapposite and

that defendants' arguments predicated on that case are not persuasive. The Court declines to

extend Ewing to contract express contract claims.


                                  D. PLAINTIFF'S PLEADINGS

       Next, defendants urge the Court to dismiss because plaintiff failed to attach the alleged

contracts to her complaint. In addition, defendants argue that plaintiffs complaint failed to plead




1 Again,on review under MCR 2.116(C)(8), the Court accepts as true plaintiffs allegation that an
express contract existed and that the contract is in defendants' possession, as alleged in the
complaint and as permitted by MCR 2.113(C)(l)(b).

                                                -7-
        Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 26 of 62




the fundamental elements of a contract, such as formation, whether promises were made in writing,

which specific promises were made, and how those promises were made. Defendants' arguments

are meritless. MCR 2. l 13(C)(l) provides that, when a claim is based on a written instrument, such

as plaintiffs breach of contract claims, a copy of the instrument or its pertinent parts "must be

attached to the pleading .... " However, the requirement to attach the instrument is excused if the

instrument is "in the possession of the adverse party and the pleading so states."

MCR 2.l 13(C)(l)(b). Here, plaintiffs complaint expressly states that the alleged contracts are in

defendants' possession and she alleges specific promises that suffice to state a claim. Thus, her

complaint has-albeit    without much room to spare-satisfied       the Court Rule, and defendants'

assertions about plaintiffs failure to attach the documents are not fatal to the contract claims under

MCR 2.l 16(C)(8) review. If the alleged agreements do not exist, and defendants have produced

evidence to support their assertions, then they can make the appropriate motion under the

appropriate Court Rule. However, for purposes of MCR 2. l l 6(C)(8) review, and accepting the

facts alleged as true as it is required to do, the Court rejects defendants' contentions about the

adequacy of plaintiffs pleadings.


                                 E. THE "HOUSING CONTRACT"

       With respect to plaintiffs contentions about a contractual agreement for room and board,

defendants have taken a different approach. As it concerns Count II, which alleges a breach of

contract for room and board, defendants attach to their briefing as Exhibit F a "Housing Contract."

This agreement, which is referenced in plaintiffs complaint, may be considered by the Court at

this stage of the litigation. See MCR 2.113(C)(2); Laurel Woods Apartments v Roumayah, 274

Mich App 631, 635; 734 NW2d 217 (2007). Defendants argue that the "Housing Contract" is not

a traditional contract, but instead is a set of rules with which plaintiff must comply in order to


                                                 -8-
        Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 27 of 62




remain eligible for university housing. Defendants note that the Housing Contract reserves to

WMU the right to remove students from on-campus housing if doing so is deemed to be in the best

interests of WMU or its students. In addition, they note that the Housing Contract gave WMU the

right to amend or modify the agreement when "activities endanger" the health, welfare, or safety

of students. However, as plaintiff points out, the Housing Contract also provides that, in the event

a public emergency or "other unforeseen occurrences beyond the control of' WMU prevent a

student from using housing facilities, "this Contract for housing shall immediately terminate and

You shall be responsible for charges prorated to date of termination." (Emphasis added).

Paragraph 67 of the complaint alleges that plaintiff was "not provided housing for the entire

semester" due to the COVID-19 pandemic. She also alleges that defendant gave a "directive" for

students to move out of residence halls. In sum, plaintiff has alleged facts that, if true, would

support her claim for a prorated refund of prepaid room and board charges. She has also alleged

that that which was offered to her was inadequate.        Thus, at this stage of the proceedings,

defendants have not presented a reason for this Court to dismiss Count IL


       Furthermore, the Court finds defendants' renewed citation to Sprik inapplicable here as

well. The question presented in this case is not a challenge to the propriety of defendants' decision

to modify the Housing Contract or to limit on-campus housing. Rather, as alleged in the complaint,

this case is concerned with plaintiffs assertion that a refund was owed under the terms of the

parties' agreement. Defendants cannot, by citing the autonomy of the university under authorities

such as Sprik, escape alleged contractual liability.


                                F. ACCORD AND SATISFACTION

       Next, the Court disagrees that defendants are entitled to summary disposition on Counts II

and V-which     pertain to room and board-because       of the doctrine of accord and satisfaction.

                                                 -9-
         Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 28 of 62




Defendants note that plaintiff was offered, and that she accepted, $1,000 as a refund after she

moved out of on-campus housing. Accord and satisfaction is an affirmative defense to a breach

of contract claim. Hoerstman Gen Contracting, Inc v Hahn, 474 Mich 66, 70; 711 NW2d 340

(2006). "An accord is a contract that requires a meeting of the minds of those who enter into it."

Id. A satisfaction "is the discharge of the debt occurring after acceptance of the accord." Id. 71.

In order to prove the existence of an accord and satisfaction:


        a defendant must show (1) its good-faith dispute of (2) an unliquidated claim of the
        plaintiff, (3) its conditional tender of money in satisfaction of the claim, and (4) the
        plaintiff's acceptance of the tender (5) while fully informed of the condition. A
        defendant need not show a plaintiff's express acceptance of the condition; rather,
        the law of accord and satisfaction is that where a creditor accepts a conditional
        tender, the creditor also agrees to the condition. However, the expression of the
        condition must be clear, full, and explicit. [Faith Reformed Church of Traverse
        City, Mich v Thompson, 248 Mich App 487, 492; 639 NW2d 831 (2001) (citations
        and quotation marks omitted).]

        At this stage of the proceedings, the Court agrees that there is a lack of an explicit and clear

condition indicating that, if the money offered to plaintiff was accepted, it would discharge her

entire claim. Indeed, the pleadings do not contain sufficient details on this matter to allow the

Court to reach the conclusion suggested by defendants, and no documentary evidence was

submitted to suggest otherwise, much less could that documentary evidence even be considered

on MCR 2.116(C)(8) review. As a result, defendants' attempt to rely on this affirmative defense

is unavailing at this state of the litigation.


                                       G. UNJUST ENRICHMENT

        Finally, defendants argue that plaintiff has failed to state actionable unjust enrichment

claims. Citing an unpublished Court of Appeals decision, defendants argue that there is no unjust

enrichment when monies collected by a university are used for items in furtherance of the

university's educational mission and/or functions of the university. Defendants argue that plaintiff

                                                 -10-
         Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 29 of 62




has not, and cannot, identify funds that were used for non-university purposes, so her unjust

enrichment claims must fail as a matter of law.


        The primary authority on which defendants rely is Moss v Wayne State Univ, unpublished

per curiam opinion of the Court of Appeals, issued December 1, 2009 (Docket No. 286034). In

Moss, Wayne State University decided to increase tuition and to add a per-credit-hour contingency

fee, given its uncertainty about receiving state funding. Moss, unpub op at 1. The contingency

fee was only collected in the Fall 2007 semester, and the proceeds from the fees were used "to pay

off a foundation loan, to add to a rainy-day fund, and for improvement of classrooms and

technology, research and clinical trials, and student retention programs." Id. The plaintiffs in that

case challenged the university's retention of the contingency fee funds despite the university's

subsequent receipt of state funds. Id. In a single paragraph, the Court of Appeals panel held that

the plaintiffs claims for unjust enrichment failed because he and other students "gained a general

benefit" from the university's expenditures. Id. at 3. As a result, the university ''was not the sole

recipient of a benefit" and it was not inequitable for the university to retain the contingency fees.

Id.


        The Court begins by pointing out that the Moss decision is not binding under the rule of

stare decisis. MCR 7 .2 l 5(C)(l ). Moreover, whatever persuasive value the decision might have is

limited by its dissimilarities to the instant case. In contrast to the plaintiffs in Moss, plaintiff in the

instant case alleges inequity resulting, not just from WMU' s retention of the funds, but from

WMU's retention of funds after providing students with less than what was expected. Notably,

plaintiff alleges that she paid for but did not receive: a full semester of live, in-person instruction;

on-campus housing; meal plans; and services.              Accepting the allegations contained in the

complaint as true-which     this Court must do under MCR 2. l 16(C)(8)-plaintiff        stated a claim for

                                                   -11-
        Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 30 of 62




unjust enrichment based on the claim that she paid for, and defendants retained, excess in

comparison to what plaintiff received. See Wright v Genesee Co, 504 Mich 410, 419; 934 NW2d

805 (2019). See also Milanov, opinion and order of the Court of Appeals, pp. 13-14.


                                       III.    CONCLUSION

       IT IS HEREBY ORDERED that defendants' motion for summary disposition is DENIED.


       This is not a final order and it does not resolve the last pending claim or close the case.




September 15, 2020




                                               -12-
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 31 of 62




                                                        EXHIBIT 3
       Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 32 of 62




                                  STATE OF MICHIGAN
                                    COURT OF CLAIMS



 KLIMENT MILANOV, and TRENT INGELL,
                                                         OPINION AND ORDER
                Plaintiffs,

 V                                                       Case No. 20-000056-MK

 UNIVERSITY OF MICHIGAN, and THE                         Hon. Michael J. Kelly
 REGENTS OF THE UNIVERSITY OF
 MICHIGAN,

                Defendants.
 -----------



       Pending before the Court is defendants' motion for summary disposition filed pursuant to

MCR 2.116(C)(8) and (C)(l0). For the reasons that follow, the motion is DENIED. Given the

comprehensive and informative briefing submitted by the parties, this matter will be decided

without oral argument. See LCR 2.119(A)(6).


                    I.        BACKGROUND AND PLAINTIFFS' COMPLAINT

       Plaintiffs in this putative class action are students at defendant university. Their complaint

arises out of actions defendants took in response to the onset of the COVID-19 pandemic.

Plaintiffs allege that defendants' actions deprived them of benefits for which they had already paid,

including the benefit of in-person instruction, housing, meals, and student activities. Plaintiffs

seek refunds of the amounts they paid, on a pro-rata basis, for the remainder of the 2020

winter/spring semester.



                                                -1-
       Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 33 of 62




       Plaintiffs allege that, in approximately March 2020, defendant university announced that

it would cancel all live, in-person instruction and would transition to online distance learning for

the remainder of the semester. In addition, defendants instructed students who lived in residence

halls and on-campus housing to move out if they were able to do so. Plaintiffs contend that nearly

half ofthe·semester remained at this time, yet defendants did not offer adequate refunds of tuition

and fees for the services that were no longer available to students. Plaintiffs note that defendants

offered a $1,200 credit-which both plaintiffs accepted in this case-for students who followed

the directive to move out of the residence halls by March 25, 2020. However, plaintiffs contend

that this credit is not commensurate with the financial losses they have suffered, nor is it equal to

a prorated, unused amounts for room and board. Plaintiffs allege that defendants failed to offer a

refund for the difference in value between online distance learning and live, in-person instruction

in a classroom setting.


       Plaintiffs have now filed this putative class action in which they allege that the benefits and

services for which they paid tuition and which they expected to receive were no longer available

to them. They allege that the online classes are not the equivalent of live, in-person instruction.

In particular, plaintiff Kliment Milanov alleges that two of his classes were essentially cancelled

because defendant university's online method of instruction failed to provide an adequate learning

environment. Plaintiffs assert that the decisions to transition to online classes and to encourage

students to leave campus were "responsible" ones; nevertheless, they allege it is unlawful for

defendants to retain the full tuition and fees paid by plaintiffs under the circumstances.


       Plaintiffs filed a six-count complaint as a putative class action. Count I alleges breach of

contract on behalf of what plaintiffs contend is the "Tuition Class." In this count, plaintiffs allege

that they, and others like them, entered into contracts with defendant university in which they

                                                 -2-
       Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 34 of 62




agreed to pay tuition, in exchange for which defendant university would provide live, in-person

instruction in a classroom setting. Despite plaintiffs paying the required amounts, plaintiffs allege

that defendant university breached the agreement by providing online instruction for the second

half of the winter semester. Plaintiffs allege that they have been deprived of the value of the

method of instruction for which they paid tuition. They seek disgorgement of the difference

between the value of half a semester of online learning versus the value of half a semester of live,

in-person instruction.


       Count II of the complaint alleges breach of contract with respect to what plaintiffs contend

is the "Room and Board Class." Plaintiffs allege that they entered into contracts with defendant

university wherein plaintiffs agreed to prepay funds for room and board. However, they allege

that they were not provided room and board for the second half of the semester, and that defendants

should provide a refund for the unused days of room and board.


       Count III of the complaint alleges breach of contract by what plaintiffs have called the "Fee

Class." This count alleges that plaintiffs paid certain fees to defendant university in exchange for

services. However, defendant university retained the fees without providing to plaintiffs the

benefit anticipated in the parties' agreement. Plaintiffs seek a refund in the form of disgorgement

of the prorated, unused amounts of fees charged and collected.


       Count IV of the complaint alleges, in the alternative to Count I, unjust enrichment with

respect to the "Tuition Class" described in Count I. They allege that equity demands the return of

the value of the difference between half a semester of online distance learning and the value of

half a semester of live, in-person instruction. Plaintiffs allege defendant university has been




                                                -3-
         Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 35 of 62




unjustly enriched by retaining monies paid by plaintiffs for live, in-person instruction without

providing the services for which those funds were paid.


         Count V is asserted in the alternative to Count II, and it is alleged with respect to the "Room

and Board Class." Plaintiffs allege that defendant university received a benefit to which it was not

entitled at the expense of plaintiffs who paid a full semester of room and board, but who received

the benefit of only half a semester of room and board. Plaintiffs allege that equity demands the

return of the prorated, unused amounts paid for room and board.


         Count VI of the complaint is alleged by the "Fee Class" in the alternative to Count III.

Plaintiffs assert that defendant university should return any monies paid for fees for the winter

semester for services that plaintiffs were not provided. The retention of these funds is inequitable,

allege plaintiffs.


                 II.     DEFENDANTS' MOTION FOR SUMMARY DISPOSITION

         This matter is now before the Court on defendants' motion for summary disposition filed

pursuant to MCR 2.116(C)(8) and (C)(l0). Defendants have raised a number of arguments in

support of summary disposition, raising from assertions that this Court should abstain from

reviewing educational matters, to failure to state a claim, and to contract defenses such as

impossibility and/or commercial impracticability. The Court will review each of the arguments

below.


         Under MCR 2.l 16(C)(8), summary disposition is properly granted when "[t]he opposing

party has failed to state a claim on which relief can be granted." A motion predicated on subrule

(C)(8) tests the legal sufficiency of plaintiffs' claims based on the factual allegations contained in

the complaint. El-Khalil v Oakwood Hosp, 504 Mich 152, 159; 934 NW2d 665 (2019). "When

                                                  -4-
       Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 36 of 62




considering such a motion, a trial court must accept all factual allegations as true, deciding the

motion on the pleadings alone." Id. at 160. The Court may only grant the motion "when a claim

is so clearly unenforceable that no factual development could possibly justify recovery." Id.


       As it concerns subrule (C)(l0), summary disposition is warranted where, "[e]xcept as to

the amount of damages, there is no genuine issue as to any material fact, and the moving party is

entitled to judgment or partial judgment as a matter of law." MCR 2.116(C)(10). The moving

party under subrule (C)(I0) must identify specific issues and "must support its motion with

affidavits, depositions, admissions, or other documentary evidence in support of the grounds

asserted." Barnard Mfg Co Inc v Gates Performance Engineering, Inc, 285 Mich App 362,369;

775 NW2d 618 (2009), citing MCR 2.116(G)(3). "If the moving party properly supports its

motion, the burden then shifts to the opposing party to establish that a genuine issue of disputed

fact exists." Id. at 370 (citation and quotation marks omitted).


                                         III.    ANALYSIS

         A. DEFENDANTS' CONTENTION THAT COURTS MUST ABSTAIN FROM
             REVIEWING EDUCATIONAL MATTERS IS WITHOUT MERIT HERE

       Defendants first argue that, as it concerns plaintiffs' claims concerning the switch from

live, in-person instruction to online distance learning must be dismissed because this Court should

abstain from reviewing educational matters absent a clear violation of a student's due process

rights. In support of this assertion, defendants cite the United States Supreme Court's decision in

Regents ofthe Univ ofMich v Ewing, 474 US 214; 106 S Ct 507; 88 L Ed 2d 523 (1985). However,

the Court concludes that the case is inapposite to the issues presented in the matter at hand. In

Ewing, the plaintiff was not permitted to retake an examination at defendant university, and he

argued that defendant university's decision deprived him of property without due process of law.


                                                -5-
       Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 37 of 62




Id. at 215. Assuming that the plaintiff could assert a due process claim, the Supreme Court

remarked that defendant university's decision regarding the plaintiff was an academic judgment.

Id. at 225. The Court explained that, "[w]hen judges are asked to review the substance of a

genuinely academic decision, such as this one, they should show great respect for the faculty's

professional judgment." Id. Furthermore, the Court noted that it must remain cognizant of its

responsibility to safeguard the academic freedom-"a special concern of the First Amendment"-

in matters involving educational institutions. Id. at 226 (citation omitted). In that case, this

"narrow avenue for judicial review" foreclosed any conclusion that defendant university's decision

to dismiss the plaintiff rose to the level of a due process violation. Id. at 227.


       Returning to the instant case, the Court finds the citation to Ewing inapposite. Plaintiffs

are not asserting a due process violation or arguing that the University's decision to switch methods

of instruction ran afoul of any constitutional rights. Instead, they are arguing that the university

promised one method of instruction, charged tuition and fees commensurate with that method of

instruction, yet provided a different (allegedly lesser) method of instruction. This is a claim

potentially sounding in contract or in quasi-contract, not in due process. The Ewing decision does

not stand for the notion that any decision regarding academics is beyond review for a court. 1 That

is, while Ewing describes a number of areas into which a Court should be hesitant to intrude,

principles of contract and quasi-contract are not among those areas.




1
  While the same is unnecessary for rendering a decision at this stage of the litigation, the Court
notes troubling aspects of defendants' position. For instance, adopting defendants' position could
lead to the conclusion that the university could simply cancel all classes and then retain tuition and
fees, having made the academic judgment that instruction was unnecessary or unwarranted.

                                                  -6-
       Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 38 of 62




    B. THE REGENTS' CONSTITUTIONAL AUTHORITY DOES NOT BAR PLAINTIFFS'
                         CLAIMS AS A MATTER OF LAW

       Defendants next ask this Court to dismiss the entirety of plaintiffs' complaint because this

Court, or any court, lacks authority to interfere with defendant regents' decisions regarding

expenditures and operation of defendant university.       In essence, defendants ask the Court to

conclude that they are shielded by a type of immunity that leaves them impervious to nearly any

type of claim. The Court disagrees, and finds the section of the Constitution and the caselaw cited

by defendants inapplicable to the matter at hand.


       In making their argument, defendants cite Const 1963, art 8, § 5, which grants defendant

regents "general supervision of its institution and the control and direction of all expenditures from

the institution's funds." Defendants also rely on caselaw interpreting this provision, and they

primarily cite the Court of Appeals' decision in Sprik v Regents of Univ of Mich, 43 Mich App

178; 204 NW2d 62 (1972). In that case, students in "family housing units" for married students

at defendant university brought a class action against defendant regents. The issue in that case

concerned an adjustment to lease agreements made between the regents and members of the class

concerning a rent increase; such a rent increase could, pursuant to the terms of the leases, be made

at the university's sole discretion upon the requisite notice being given. Id. at 182. The rent

increase in that case was paid to the Ann Arbor School District in lieu of property taxes. Id.


       While challenging the validity of the increase, the plaintiffs conceded that the terms of their

lease gave defendant regents the authority to raise their rent. Id. at 185. However, they argued

that their rent could only be raised for purposes connected with the housing provided to them, and

not in the manner done by defendant regents. Id. Citing art 8, § 5, the Court of Appeals held that

defendant regents had "the entire control and management of University affairs, including the


                                                 -7-
       Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 39 of 62




management of property and expenditure of funds, to the exclusion of all other departments of the

State." Id. at 186. Hence, the Court held that the funds in issue could be spent "for any object

which is not subversive" of the university's purpose. Id. at 187. And in that case, payment of

funds to support schools in the community in which the university was located promoted

community relations and encouraged local education-both purposes that were squarely within

constitutional bounds. Id. at 188.


       Returning to the matter at hand, the Court agrees with plaintiffs that defendants' citation to

art 8, § 5 and to the holding in Sprik are not controlling in the case at bar. The case at bar is

distinguishable from Sprik because plaintiffs are not challenging an expenditure made by

defendants. Instead, they are arguing that defendants breached contractual agreements and/or

unjustly retained a benefit by failing to provide plaintiffs the full benefit of their bargain.

Defendants have failed to present a compelling argument as to why art 8, § 5 's provisions about

defendant regents' control over university expenditures would insulate them from claims sounding

in contract or quasi-contract.


      C. STUDENTS CAN, AND DO, ENTER INTO CONTRACTS WITH UNIVERSITIES

       Defendants next argue that, assuming their constitutional and immunity arguments do not

apply, plaintiffs' claims must be dismissed because this state's jurisprudence does not recognize

the existence of a contract between universities and students. To this end, they argue that courts

have repeatedly held that student handbooks, codes, or other informational materials given to

students do not create contracts between universities and students.


       The Court disagrees and finds the authorities defendants cite inapposite. The instant case

is not one where plaintiffs are alleging that they had a contractual right to continued enrollment or


                                                 -8-
       Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 40 of 62




to graduation. Cf. Cuddihy v Wayne State Univ Bd of Governors, 163 Mich App 153; 413 NW2d

692 (1987). As plaintiffs point out, "[i]t is a bedrock principle of American contract law that

parties are free to contract as they see fit, and the courts are to enforce the agreement as written

absent ... a contract in violation of law or public policy." Corwin v DaimlerChrysler Ins Co, 296

Mich App 242, 256; 819 NW2d 68 (2012) (citation and quotation marks omitted). Moreover,

plaintiffs have attached to their responsive briefing a number of documents, such as housing

contracts and meal plan contracts, between students and defendants. These documents expressly

state that they are, in fact, binding agreements between students and defendant university. In short,

if the law does not recognize contractual relationships between universities and students, this

would appear to be news to defendants, based on the record before the Court. 2 That is not to say

that plaintiffs have established their breach of contract claims or the existence of the pertinent

contracts in this case; rather, it is simply a rejection of defendants' legal argument that such

agreements cannot exist.


       D. DEFENDANTS' ARGUMENTS ABOUT THE ADEQUACY OF PLAINTIFFS'
                        PLEADINGS ARE WITHOUT MERIT

       Defendants next argue that summary disposition on plaintiffs' contract claims is warranted

under MCR 2. l l 6(C)(8) because plaintiffs failed to attach copies of pertinent agreements to their

pleadings. To this end, MCR 2. l 13(C)(l) provides that if a claim is based on a written instrument,

"a copy of the instrument or its pertinent parts must be attached to the pleading[.]" The rules

provide exceptions for agreements that are "in the possession of the adverse party and the pleading




2
  This is particularly so in light of Sprik, a case in which the validity of lease agreements between
the plaintiff students and defendant regents was conceded by all of the parties involved.


                                                 -9-
       Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 41 of 62




so states," and "inaccessible to the pleader and the pleading so states, giving the reason[.]" MCR

2.l 13(C)(l)(b)-(c). Here, the Court concludes that dismissal is unwarranted because, although the

pertinent agreements were not attached to the pleadings 3 it is apparent that the complaint repeatedly

references the alleged agreements as being defendants' agreements, i.e., that defendants possess

the purported agreements. In addition, plaintiffs have attached to their responsive briefing portions

of certain contractual agreements with defendants. Consequently, the Court declines to find that

summary disposition is warranted at this time. 4


        Defendants' remaining arguments regarding plaintiffs' pleadings fare no better.

Defendants argue that plaintiffs failed to state a claim on which relief can be granted because they:

(1) failed to plead the essential elements of a valid contract; and (2) failed to plead damages. A

contract claim requires a plaintiff to establish "that (1) there was a contract, (2) the other party

breached the contract, and (3) the breach resulted in damages to the party claiming breach." Bank

of America, NA v First American Title Ins Co, 499 Mich 74, 100; 878 NW2d 816 (2016). A

contract is valid if the following elements exist: "(1) parties competent to contract, (2) a proper

subject matter, (3) legal consideration, (4) mutuality of agreement, and (5) mutuality of

obligation." Id. at 101 (citation and quotation marks omitted).




3
  In fact, it is not apparent that plaintiffs have identified an express contractual agreement
establishing their right to live, in-person instruction. Should it become clear at some point in the
future that such an agreement does not exist, it could be grounds for revisiting summary disposition
on Count I of the complaint as it concerns an express contractual right to live, in-person instruction.
However, the Court will not dismiss Count I at the current time, for the reason that the allegations
contained within the complaint are sufficient to fulfill plaintiffs' pleading obligations.
4
 Furthermore, given plaintiffs' attachment of these documents to their responsive briefing, the
Court would entertain plaintiffs' alternative request for leave to amend to attach the agreements
even if it were inclined to grant summary disposition at this time.

                                                 -10-
        Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 42 of 62




        Having reviewed Counts 1-111 of the complaint, the Court disagrees that these claims fail

to plead the elements of a breach of contract cause of action. For instance, ,r 65 of the complaint

identifies the parties to the contract, the subject-matter (live, in-person instruction, room and board,

and "fees"), the consideration provided by each side, and each side's obligations. Paragraph 67

expressly alleges a breach by defendant university, and       ,r,r   69-70 allege damages suffered by

plaintiffs. Counts II and III are likewise adequately pled. See, e.g., Complaint, ,r,r 74-78; 81-84.

The aforementioned elements, including the element of damages-which is repeatedly mentioned

throughout the complaint-are sufficient to satisfy this state's notice-pleading requirements. See

Dalley v Dykema Gossett, 287 Mich App 296, 305; 788 NW2d 679 (2010) (citation and quotation

marks omitted) (explaining that the "primary function of a pleading in Michigan is to give notice

of the nature of the claim or defense sufficient to permit the opposite party to take a responsive

position.").


        E. DEFENDANTS' REAL-PARTY-IN-INTEREST ARGUMENTS LACK MERIT

        Defendants next ask the Court to dismiss because they contend plaintiffs' complaint fails

to identify the real parties in interest. To this end, they note that the complaint refers to the

proposed class as students, as well as those who paid tuition on behalf of students. "A real party

in interest is one who is vested with the right of action on a given claim, although the beneficial

interest may be in another." In re Beatrice Rottenberg Living Trust, 300 Mich App 339, 356; 833

NW2d 384 (2013). Here, the two named plaintiffs alleged in ,r,r 9-20 that they paid certain tuition,

costs, and fees for the winter 2020 semester pursuant to agreements with defendant, that they did

not receive the benefits for which they paid, and that they suffered damages as a result. Given

these allegations, it is apparent plaintiffs are the ones with a vested right of action on their alleged

claims. See id. Defendants' real-party-in-interest defense is without merit as a result.


                                                 -11-
       Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 43 of 62




       F. THE ALTERNATIVE CLAIMS FOR UNJUST ENRICHMENT ARE PROPERLY
                                     PLED

        Defendants next argue that plaintiffs failed to plead claims for unjust enrichment such that

summary disposition is warranted on these claims pursuant to MCR 2. l l 6(C)(8), and/or that

summary disposition is warranted on the unjust enrichment claims pursuant to MCR 2.116(C)(l 0).

The elements of an unjust enrichment claim are: "(1) receipt of a benefit by the defendant from

the plaintiff, and (2) which benefit it is inequitable that the defendant retain." Meisner Law Group

PC v Weston Downs Condos Ass'n, 321 Mich App 702, 721; 909 NW2d 890 (2017). "Not all

enrichment is unjust in nature, and the key to determining whether enrichment is unjust is

determining whether a party unjustly received and retained an independent benefit." Karaus v

Bank of New York Mellon, 300 Mich App 9, 23; 831 NW2d 897 (2012). Unjust enrichment

"describes the result or effect of a failure to make restitution of or for property or benefits received

under such circumstances as to give rise to a legal or equitable obligation to account therefor." Id.

(citation and quotation marks omitted). In general, the question of whether one has been unjustly

enriched is a question of fact. Morris Pumps v Centerline Piping, Inc, 273 Mich App 187, 193;

729 NW2d 898 (2006).


       Here, defendants ask the Court to dismiss the unjust enrichment claims because they

contend plaintiffs failed to allege that the monies collected by defendant university were used for

anything other than legitimate purposes. Hence, the retention of the benefits was not inequitable,

argue defendants. In support, defendants cite an unpublished Court of Appeals decision, Moss v

Wayne State Univ, unpublished per curiam opinion of the Court of Appeals, issued December 1,

2009 (Docket No. 286034). In that case, Wayne State University (WSU) faced uncertainty about

certain state funding, so it increased tuition by 12.8% and added a per-credit-hour contingency fee.

Moss, unpub op at 1. The contingency fee was eliminated for the winter semester after the

                                                 -12-
         Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 44 of 62




uncertainty over receiving state funds was resolved. Id. The already-collected fees were used "to

pay off a foundation loan, to add to a rainy-day fund, and for improvement of classrooms and

technology, research and clinical trials, and student retention programs." Id. The Court of Appeals

panel remarked that the contingency fees collected by WSU in that case were used for "programs

and projects to further the educational goals of the mission." Id. at 3. Thus, the plaintiffs and other

students in that case gained a benefit from the funds-because they were put to uses that benefited

the students-such that WSU was not the sole recipient of a benefit in that case. Id. As a result,

it was not inequitable for WSU to retain the contingency fees in that case. Id.


         The Court is unmoved by the nonbinding decision in Moss, see MCR 7.215(C)(l)

(declaring that an unpublished decision from the Court of Appeals is not binding under the rule of

stare decisis), and concludes that: (1) plaintiffs' complaint adequately pleads causes of action for

unjust enrichment; and (2) the current documentary evidence does not support the request for

summary disposition under subrule (C)(l 0). Here, the allegations by plaintiffs are that defendants

did not provide the full extent of the services that were secured by plaintiffs' payment of amounts

for tuition, fees, and room and board. While plaintiffs might have received a benefit from attending

classes in an online environment, the case is distinguishable from the nonbinding Moss decision

because plaintiffs allege that they received a lesser education than that which they stood to receive

from live, in-person instruction. Indeed, "[r]estitution restores a party who yielded excessive and

unjust benefits to his or her rightful position." Wright v Genesee Co, 504 Mich 410, 419; 934

NW2d 805 (2019). Here plaintiffs have alleged that they yielded excess in comparison to what

they received. Defendants' documentary evidence has not negated this element of plaintiffs'

claim.    Furthermore-and as it concerns the room-and-board claim--defendants have not

presented evidence in support of their brief, one-sentence argument that their retention of excess


                                                 -13-
       Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 45 of 62




amounts paid for room and board provided ~ benefit to plaintiffs. See Barnard, 285 Mich App at

370 ("If the moving party fails to properly support its motion for summary disposition, the

nonmoving party has no duty to respond and the trial court should deny the motion."). Thus,

summary disposition is not warranted on this basis.


     G. DEFENDANTS' DEFENSES TO PLAINTIFFS' CONTRACT THEORIES DO NOT
                       WARRANT SUMMARY DISPOSITION

       As an alternative to the arguments set forth above, defendants assert the affirmative defense

of supervening impossibility and/or impracticability to plaintiffs' breach of contract claims. "A

promisor' s liability may be extinguished in the event his or her contractual promise becomes

objectively impossible to perform." Roberts v Farmers Ins Exchange, 275 Mich App 58, 73; 737

NW2d 332 (2007).        A party asserting this affirmative defense need not show "absolute

impossibility"; instead, the party must demonstrate "impracticability because of extreme and

unreasonable difficult, expense, injury or loss involved." Id. at 74 (citation and quotation marks

omitted).   Here, defendants argue that the COVID-19 pandemic and Governor Whitmer' s

Executive Orders rendered live, in-person instruction and the provision of room and board

impossible and/or impracticable.


       In response to defendants' arguments, plaintiffs argue that they are not contesting whether

defendants could provide the contracted-for services. Instead, they argue that they should be

entitled to a refund of the services, for which plaintiffs pre-paid, that defendant university stopped

providing in light of the pandemic. As plaintiffs point out, caselaw holds that, even when

performance has become impossible, a party who was deprived of the promised performance is

entitled to a refund of consideration for services not rendered due to impossibility. Vowels v Arthur

Murray Studios ofMich, Inc, 12 Mich App 359,363; 163 NW2d 35 (1968). Defendants have not


                                                -14-
       Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 46 of 62




articulated a compelling argument as to why impossibility or impracticability would be a valid

defense to this type of refund claim. As a result, summary disposition is not appropriate based on

defendants' stated affirmative defenses.


     H. DEFENDANTS' ARGUMENT BASED ON ACCORD AND SATISFACTION DOES
              NOT WARRANT SUMMARY DISPOSITION IN THEIR FAVOR

       Defendants next argue that they are entitled to summary disposition on Counts II and V of

the complaint with respect to amounts paid by plaintiffs for room and board because of the doctrine

of accord and satisfaction.   According to defendants, the $1,200 refund bars plaintiffs from

pursuing this action. Further, they argue that the "tender-back" rule required plaintiffs to return

the $1,200 prior to filing suit, which they have not done.


       The doctrine of accord and satisfaction is an affirmative defense to a contract claim. Faith

Reformed Church of Traverse City, Mich v Thompson, 248 Mich App 487,491; 639 NW2d 831

(2001). "An 'accord' is an agreement between parties to give and accept, in settlement of a claim

or previous agreement, something other than that which is claimed to be due, and 'satisfaction' is

the performance or execution of the new agreement." Id. at 491-492. A defendant asserting accord

and satisfaction, must demonstrate:


       (1) its good-faith dispute of (2) an unliquidated claim of the plaintiff, (3) its
       conditional tender of money in satisfaction of the claim, and (4) the plaintiffs
       acceptance of the tender (5) while fully informed of the condition. A defendant
       need not show a plaintiffs express acceptance of the condition; rather, the law of
       accord and satisfaction is that where a creditor accepts a conditional tender, the
       creditor also agrees to the condition. However, the expression of the condition must
       be clear, full, and explicit. [Id. at 492 (internal citations and quotation marks
       omitted).]

       On the evidence before the Court, defendants are not entitled to summary disposition on

their accord and satisfaction claim.       Firstly, defendants have produced no evidence of a


                                                -15-
       Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 47 of 62




communication of a good-faith dispute of any claims by plaintiffs. Indeed, it appears from the

only documentary evidence before the Court that $1,200 was simply offered to students who

moved out of university-owned housing. Furthermore, and more significantly, the record lacks a

"clear, full, and explicit" expression that the refund was offered in full and final resolution of any

claims plaintiffs might have against defendant. Cf. Faith Reformed Church, 248 Mich App at 493-

494. The only documentary evidence regarding the $1,200 credit to student accounts states that

the refund was being "offered" to students who moved out of university housing by March 25.

The record is void of documentary evidence indicating that, by moving out and by accepting the

$1,200, students were agreeing to a full and final resolution of any claims they might have against

defendants with respect to prepaid amounts for room and board. Thus, the record lacks evidence

of the "accord" part of an accord-and-satisfaction defense, and summary disposition under subrule

(C)(lO) is not warranted on this record. See Hoerstman Gen Contracting, Inc v Hahn, 474 Mich

66, 71; 711 NW2d 340 (2006) (describing the operation of the accord-and-satisfaction doctrine).


             I. DEFENDANTS' ARGUMENTS REGARDING PLAINTIFF INGELL

       Defendants next argue that they are entitled to summary disposition on plaintiff lngell' s

claims for the reason that he did not pay tuition or fees during the winter 2020 semester; instead,

his tuition and fees for the semester were covered by scholarships and grants. At the outset, any

scholarships or grants awarded to plaintiff lngell cannot bar his claims for room and board

reimbursement.    Indeed, defendants' own documentary evidence, at         ,r   9 of Vicky Crupper's

affidavit, reveals that plaintifflngell used federal student loan money, i.e., non-scholarship funds,

to pay at least part of his room and board expenses for the winter semester. In addition, the

documentary evidence defendants provide does not convince the Court that plaintiff Ingell would

be unable to plead and prove damages. Notably, while the documentary evidence shows that


                                                -16-
          Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 48 of 62




plaintiffingell's tuition was paid by scholarship and grant monies during the 2020 winter semester,

the evidence does not answer the question of whether the particular use of scholarship and grant

money at that time was to the detriment of the future use of scholarship and grant money. In other

words, the evidence does not speak to whether there is a finite source of scholarship and grant

money, nor does it inform whether the use of the money in the winter 2020 semester could

potentially reduce any amounts plaintiff Ingell could use at a later date. Additionally, caselaw

provides that nominal damages will sustain a cause of action, meaning that, even if plaintiff Ingell

did not sustain actual damages, he can still maintain an action upon showing a violation of rights

by way of a breach of contractual promise to provide live, in-person instruction. See 4041-49 W

Maple Condo Ass 'n v Countrywide Home Loans, Inc, 282 Mich App 452, 460; 768 NW2d 88

(2009).


                                          IV.     CONCLUSION

          IT IS HEREBY ORDERED that defendants' motion for summary disposition is DENIED.


          This is not a final order and it does not resolve the last pending claim or close the case.




July 27, 2020
                                                          Michael J.
                                                          Judge,            laims




                                                   -17-
Case 5:20-cv-04045-LHK Document 34 Filed 12/14/20 Page 49 of 62




                                             EXHIBIT 4
        Case
        Case 5:20-cv-04045-LHK
             1:20-cv-10844-RGS Document
                                Document34
                                         57 Filed
                                             Filed12/14/20
                                                   12/14/20 Page
                                                             Page50
                                                                  1 of
                                                                    of 13
                                                                       62




                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                      CIVIL ACTION NO. 20-10844-RGS

                   MANNY CHONG, THANE GALLO, and
                   ALL OTHERS SIMILARLY SITUATED,

                                        v.

                       NORTHEASTERN UNIVERSITY

                     MEMORANDUM AND ORDER ON
                    DEFENDANT’S MOTION TO DISMISS

                              December 14, 2020

STEARNS, D.J.

        Manny Chong and Thane Gallo filed this putative class action against

Northeastern University. By way of a Third Amended Complaint (TAC) (Dkt

# 40), they allege that Northeastern breached a contract with its students

(Counts I, III, and V) or, alternatively, unjustly enriched itself at its students’

expense (Counts II, IV, and VI) when it retained the full amount of tuition

and fees collected for the Spring semester of 2020, despite ceasing in-person

instruction and closing its on-campus facilities and resources. Northeastern

moves to dismiss all claims pursuant to Fed. R. Civ. P. 12(b)(6). For the

following reasons, the court will ALLOW the motion in part and DENY it in

part.
      Case
      Case 5:20-cv-04045-LHK
           1:20-cv-10844-RGS Document
                              Document34
                                       57 Filed
                                           Filed12/14/20
                                                 12/14/20 Page
                                                           Page51
                                                                2 of
                                                                  of 13
                                                                     62




                             BACKGROUND

     The essential facts, drawn from the TAC and documents incorporated

by reference, and viewed in the light most favorable to the plaintiffs as the

nonmoving parties, are as follows. Northeastern is a private educational

institution with a main campus in Boston, Massachusetts. Gallo is an

undergraduate student who enrolled in courses at Northeastern during the

Spring semester of 2020. Chong is a graduate student who enrolled in

courses at Northeastern during the Spring semester of 2020.

     Before the semester began, Gallo and Chong (and all similarly situated

students) executed an Annual Financial Responsibility Agreement (FRA)

with the University. Insofar as relevant here, the agreement provides:

     In exchange for the opportunity to enroll at Northeastern, to
     receive educational services, and for other valuable
     consideration, I agree to the following terms and conditions:

     ...

     PAYMENT OF FEES/PROMISE TO PAY

     By registering for any class or receiving any service from
     Northeastern, I accept full responsibility to pay all tuition, fees
     and other associated costs assessed as a result of my registration
     and/or receipt of services. I understand and agree that my
     registration and acceptance of these terms constitutes a
     promissory note agreement . . . in which Northeastern is
     providing me educational services, deferring some or all of my
     payment obligation for those services, and I promise to pay for
     all assessed tuition, fees and other associated costs by the
     published or assigned due date.

                                     2
      Case
      Case 5:20-cv-04045-LHK
           1:20-cv-10844-RGS Document
                              Document34
                                       57 Filed
                                           Filed12/14/20
                                                 12/14/20 Page
                                                           Page52
                                                                3 of
                                                                  of 13
                                                                     62




Ex. A to TAC; Ex. B to TAC. The FRA does not explicitly define the term

“educational services.”     Plaintiffs allege, however, that Northeastern

described the “educational services” each student could expect to receive in

“numerous statements, promises, and representations in the Semester

Schedule and Class Details documents” that Northeastern issued during

student registration. TAC ¶ 18.

      After signing the FRA, plaintiffs registered for courses designated in

Class Detail documents as having “traditional” instruction (i.e., face-to-face

instruction in a classroom setting), id. ¶¶ 30-31, and Northeastern issued

Semester Schedules specifying that instruction for their courses would occur

“within an assigned room in specific buildings — Ryder Hall (as to . . .

Chong), and Kariotis Hall, Hurtig Hall, Richards Hall, and Behrakis Center

(as to . . . Gallo) — on Northeastern’s Boston campus,” id. ¶ 23.

      For the first half of the Spring semester, instruction for plaintiffs’

courses occurred in person, as specified in the Semester Schedule and Class

Details documents. On March 11, 2020, however, the University’s president

notified students that “all Spring 2020 courses offered by Northeastern

would be taught online beginning March 12, 2020 for the remainder of the

semester, in response to the spread of the Covid-19 virus.”         Id. ¶ 45.

Northeastern also closed its on-campus facilities, including its classrooms,

                                      3
      Case
      Case 5:20-cv-04045-LHK
           1:20-cv-10844-RGS Document
                              Document34
                                       57 Filed
                                           Filed12/14/20
                                                 12/14/20 Page
                                                           Page53
                                                                4 of
                                                                  of 13
                                                                     62




laboratories, library, student center, fitness centers, and the First Year

Learning & Innovation Center workspaces, effective March 12, 2020. No

tuition-paying student had access to in-person instruction or on-campus

facilities and resources during the remainder of the Spring semester of 2020.

Chong further alleges that one of his professors ceased offering lectures to

students following the switch to remote learning and instead emailed weekly

notes, reducing the hands-on instruction time in the course to zero until the

end of the semester.

      Chong petitioned for a partial refund of the tuition and fees he had paid

to Northeastern for the Spring semester of 2020, citing the pedagogical

inferiority of online instruction. When Northeastern failed to act on his

petition or otherwise offer its students a refund, he and Gallo filed the instant

putative class action. They assert six claims on behalf of three nominated

classes: breach of contract (Count I) or, alternatively, unjust enrichment

(Count II) as to a Tuition Class, tentatively defined as “[a]ll Northeastern

University students who attended one or more courses in-person for credit

on a Northeastern campus between January 1, 2020 and March 11, 2020 . . .

and paid tuition monies to Northeastern” for these courses; breach of

contract (Count III) or, alternatively, unjust enrichment (Count IV) as to an

Undergraduate Fees Class, tentatively defined as “[a]ll Northeastern


                                       4
       Case
       Case 5:20-cv-04045-LHK
            1:20-cv-10844-RGS Document
                               Document34
                                        57 Filed
                                            Filed12/14/20
                                                  12/14/20 Page
                                                            Page54
                                                                 5 of
                                                                   of 13
                                                                      62




University undergraduate students who paid Northeastern a student activity

fee, an undergraduate student fee, a campus recreation fee, and a student

center fee on or before March 11, 2020, and who registered for one or more

Spring 2020 courses for credit on a Northeastern campus March 11, 2020”;

and breach of contract (Count V) or, alternatively, unjust enrichment (Count

VI) as to a Graduate Fees Class, tentatively defined as “[a]ll Northeastern

University graduate students who paid Northeastern a student activity fee, a

recreation fee, and a student center fee on or before March 11, 2020, who

registered for one or more Spring 2020 courses for credit on a

Northeastern campus before March 11, 2020.” Id. ¶¶ 59, 64, 66.

                                DISCUSSION

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). Two basic principles guide the

court’s analysis. “First, the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions.” Id.

at 678. “Second, only a complaint that states a plausible claim for relief

survives a motion to dismiss.” Id. at 679. A claim is facially plausible if its




                                        5
          Case
          Case 5:20-cv-04045-LHK
               1:20-cv-10844-RGS Document
                                  Document34
                                           57 Filed
                                               Filed12/14/20
                                                     12/14/20 Page
                                                               Page55
                                                                    6 of
                                                                      of 13
                                                                         62




factual content “allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678.

               a. Count I, breach of contract as to the Tuition Class

      Count I asserts a claim for breach of contract relative to the payment

of tuition for the Spring semester of 2020.1 “Under Massachusetts law, a

breach of contract claim requires the plaintiff to show that (1) a valid contract

between the parties existed, (2) the plaintiff was ready, willing, and able to

perform, (3) the defendant was in breach of the contract, and (4) the plaintiff

sustained damages as a result.” Bose Corp. v. Ejaz, 732 F.3d 17, 21 (1st Cir.

2013), citing Singarella v. City of Boston, 342 Mass. 385, 387 (1961).

      Northeastern argues that plaintiffs have failed to state a claim for

breach of contract because they have not sufficiently identified the basis for

any contractual right to in-person instruction. Plaintiffs respond that the

contractual right to in-person instruction derives from two sources: the FRA




      1The court is not convinced that plaintiffs’ contract claim is merely a
disguised educational malpractice claim, as Northeastern implies. The TAC
appears to challenge the mere fact of the switch from in-person to online
instruction, not the quality of the online education Northeastern provided.
See Salerno v. Fla. S. Coll., 2020 WL 5583522, at *5 (M.D. Fla. Sept. 16,
2020). And while it is possible that the measure of damages for this alleged
breach will so inextricably implicate the issue of quality as to render the claim
non-actionable, the court needs more information before it can make an
informed assessment.
                                       6
      Case
      Case 5:20-cv-04045-LHK
           1:20-cv-10844-RGS Document
                              Document34
                                       57 Filed
                                           Filed12/14/20
                                                 12/14/20 Page
                                                           Page56
                                                                7 of
                                                                  of 13
                                                                     62




and the course registration materials. 2 Specifically, they cite to statements

in the FRA tying the payment of tuition to registration and the receipt of

“educational services” and statements in plaintiffs’ Semester Schedule and

Class Detail documents indicating that the “educational services” they had

contracted to receive for the semester would include “traditional,” face-to-

face instruction in physical locations on campus.3 Drawing all inferences in

plaintiffs’ favor, the court cannot, as a matter of law, say that no student who

read these statements could have reasonably expected that executing the

FRA and registering for on campus courses would entitle them to in-person

instruction. See Bleiler v. Coll. of Holy Cross, 2013 WL 4714340, at *15 (D.


      2 Northeastern maintains that the FRA and the course registration
materials cannot reasonably be read together. The court declines to resolve
the issue at this juncture. Plaintiffs allege that the documents are
intertwined and form a larger educational services agreement, and these
allegations are at least plausible given repeated references to the registration
process in the FRA and the fact that, as a matter of common sense, students
presumably would not incur any obligation to pay for “educational services”
unless they registered for classes. The court accordingly reserves for a future
(post-discovery) stage the determination of whether the overarching
educational services agreement pled by plaintiffs does, in fact, exist.

      3Northeastern disputes the allegation that a student could reasonably
expect the statements, promises, and representations in their Semester
Schedule and Class Detail documents to guarantee the nature of the
“educational services” that he or she would receive under the FRA. For the
reasons discussed in footnote 2, however, the court declines to resolve the
issue as a matter of law at this juncture. Plaintiffs’ allegation is at least
plausible, so it would be inappropriate to dismiss the claim prior to
discovery.
                                      7
      Case
      Case 5:20-cv-04045-LHK
           1:20-cv-10844-RGS Document
                              Document34
                                       57 Filed
                                           Filed12/14/20
                                                 12/14/20 Page
                                                           Page57
                                                                8 of
                                                                  of 13
                                                                     62




Mass. Aug. 26, 2013) (“When interpreting contracts between students and

their academic institutions, under Massachusetts law courts employ the

standard of reasonable expectation — what meaning the party making the

manifestation, the university, should reasonably expect the other party to

give it.” (internal quotation marks omitted)), quoting Schaer v. Brandeis

Univ., 432 Mass. 474, 478 (2000). Further factual development is needed to

resolve the issue on the merits.4 The court accordingly denies the motion to

dismiss Count I.

           b. Counts III and V, breach of contract as to the
              Undergraduate Fees Class and the Graduate Fees
              Class

     Counts III and V assert breach of contract claims relative to the

payment of certain student fees. Plaintiffs allege that Northeastern breached

its obligations under the educational services agreement “when it ceased

permitting access to any Northeastern student to its campus facilities,

including its student center, with no on-campus activities conducted in any

of those facilities, upon information and belief, from late March 2020

onward.” TAC ¶ 110.




     4  Other documents unavailable to the court at the motion to dismiss
stage, for example, may undercut the reasonableness of any expectation of
in-person instruction.
                                   8
      Case
      Case 5:20-cv-04045-LHK
           1:20-cv-10844-RGS Document
                              Document34
                                       57 Filed
                                           Filed12/14/20
                                                 12/14/20 Page
                                                           Page58
                                                                9 of
                                                                  of 13
                                                                     62




      Plaintiffs do not point to any explicit language in the FRA or the

registration materials creating an entitlement to access on-campus facilities

and resources. Because the FRA ties the payment of fees to the receipt of

services, however, the educational services agreement may implicitly create

such a right.   The court accordingly turns to the payment terms and

description of the services received for each fee. Northeastern states that it

assesses the campus recreation fee “during terms a student is in classes to

support and maintain current facilities and the future construction of athletic

fields and facilities,” and to give students “the option to gain admission to

home athletic events, use the Marino Fitness Center, the SquashBusters

athletic facility, and the Cabot Gym (fitness and pool).” Fee Descriptions,

Ne.             Univ.             Student              Fin.             Servs.,

https://studentfinance.northeastern.edu/billing-payments/tuition-and-

fees/fee-descriptions/ (last visited December 4, 2020); see also TAC ¶ 62. It

further states that it assesses the student activity fee annually to “provide[]

support for student organizations, clubs and entertainment events

throughout the school year.” Id. The student center fee is described as a

payment “per in-school term to support the Curry Student Center.” Id.

Finally, Northeastern purports to assess the undergraduate student fee per

“in-class or study abroad term” to “support[] enrollment related services


                                      9
      Case
      Case 1:20-cv-10844-RGS
           5:20-cv-04045-LHK Document
                             Document 34
                                      57 Filed
                                         Filed 12/14/20
                                               12/14/20 Page
                                                        Page 59
                                                             10 of
                                                                of 62
                                                                   13




throughout the student’s first year, including new student orientation and

welcome week activities,” and to “support[] subsequent enrollment services

and . . . costs related to ongoing communication to students and parents.”

Id.

      Because students pay the student activity fee, the student center fee,

and the undergraduate student fee to “support” certain facilities during

terms for which those students are enrolled in classes,5 and not to gain

admission to any on-campus facility or access to a given resource (or even to

support the operation of any specific service at an on-campus facility),

plaintiffs have not stated a claim for breach of contract with respect to these

fees. The court accordingly allows the motion to dismiss Counts III and V to

the extent these claims are premised on payment of the student activity fee,

the student center fee, or the undergraduate student fee.

      Students also pay the campus recreation fee to “support” certain

facilities. Payment of the campus recreation fee, however, gives students

“the option to gain admission to home athletic events” and to “use the Marino




      5 The fee descriptions refer generally to annual payments or payments
per in-class term. Because the fees are assessed on a per year or per term
basis (i.e., not daily), and because plaintiffs presumably were still classified
as in-class students for the Spring semester of 2020, even after the switch to
remote learning, the court declines to find that they had no obligation to pay
these fees after March 12, 2020.
                                       10
      Case
      Case 1:20-cv-10844-RGS
           5:20-cv-04045-LHK Document
                             Document 34
                                      57 Filed
                                         Filed 12/14/20
                                               12/14/20 Page
                                                        Page 60
                                                             11 of
                                                                of 62
                                                                   13




Fitness Center, the SquashBusters athletic facility, and the Cabot Gym

(fitness and pool).” Because plaintiffs allege that they lost the option to

attend home athletic games or use fitness facilities after March 12, 2020, 6

plaintiffs have stated a plausible claim for breach of contract with respect to

the campus recreation fee. The court accordingly denies the motion to

dismiss Counts III and V to the extent these claims are premised on payment

of the campus recreation fee.

            c. Counts II, IV, and VI, unjust enrichment as to all
               classes

      Counts II, IV, and VI assert claims of unjust enrichment. To assert a

claim for unjust enrichment, a plaintiff must show (1) “she conferred a

benefit upon the defendant,” (2) “the defendant accepted the benefit,” and

(3) “the defendant’s retention of the benefit would be inequitable without

payment for its value.” Reed v. Zipcar, Inc., 883 F. Supp. 2d 329, 334 (D.

Mass. 2012), aff’d, 527 F. App’x 20 (1st Cir. 2013).

      Northeastern argues that plaintiffs cannot, as a matter of law, state a

claim for unjust enrichment because they have an adequate alternative


      6Northeastern contends that it could not have breached any obligation
to give students the “option” to attend home athletic games because there
were no home athletic games held on campus after March 12, 2020. But this
argument implicates a factual issue (whether cancelling all home athletic
events deprived students of the option to attend home athletic games) and is
therefore inappropriate for resolution at the motion to dismiss stage.
                                     11
      Case
      Case 1:20-cv-10844-RGS
           5:20-cv-04045-LHK Document
                             Document 34
                                      57 Filed
                                         Filed 12/14/20
                                               12/14/20 Page
                                                        Page 61
                                                             12 of
                                                                of 62
                                                                   13




remedy available, namely, a breach of contract action.          See Shaulis v.

Nordstrom, Inc., 865 F.3d 1, 16 (1st Cir. 2017) (noting that “a party with an

adequate remedy at law cannot claim unjust enrichment”). But unlike the

Second Amended Complaint, the TAC does not rely on the existence of a

single document that indisputably governs the parties’ contractual

relationship. It alleges a broader educational services agreement entitling

students to in-person instruction. As Northeastern disputes the existence of

any binding contract, and as plaintiffs plead unjust enrichment only to the

extent the parties do not have a valid contract, it would be inappropriate for

the court to find plaintiffs limited to a contractual remedy at this early stage

of the litigation. See Lass v. Bank of Am., N.A., 695 F.3d 129, 140-141 (1st

Cir. 2012). The court accordingly declines to dismiss these counts.7

                                   ORDER

      For the foregoing reasons, the motion to dismiss is ALLOWED as to

the portions of Counts III, IV, V, and VI premised on payment of any student

activity fee, student center fee, or undergraduate student fee. It is DENIED

in all other respects. Counts I and II and the portions of Counts III, IV, V,




      7The court notes, however, that the unjust enrichment claims only
survive to the extent the contract claims survive. It thus dismisses the
portions of Counts IV and VI premised on payment of a student activity fee,
student center fee, or undergraduate student fee.
                                    12
     Case
     Case 1:20-cv-10844-RGS
          5:20-cv-04045-LHK Document
                            Document 34
                                     57 Filed
                                        Filed 12/14/20
                                              12/14/20 Page
                                                       Page 62
                                                            13 of
                                                               of 62
                                                                  13




and VI premised on payment of a campus recreation fee also survive

Northeastern’s motion.



                                 SO ORDERED.

                                 Richard G. Stearns     _____
                                 UNITED STATES DISTRICT JUDGE




                                   13
